Citation Nr: 0822159	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an organic disability 
involving the right upper extremity.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1986 to May 
1988 and from December 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Manchester, New Hampshire, Department of 
Veterans Affairs (VA) Regional Office (RO).

This issue was remanded by the Board in February 2008.  
Substantial compliance with that remand having been completed 
the case has been returned to the Board.

In February 2006, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  In January 2008, 
the veteran, sitting at the Manchester RO, testified during a 
hearing, via video conference, conducted with the undersigned 
sitting at the Board's main office in Washington, D.C.  
Transcripts of these hearings have been associated with the 
claims file.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  An organic disability involving the right upper 
extremity, currently manifested by a right hand tremor, is 
not shown to be related to an event, injury or disease in 
service.  Organic disease of the nervous system is not shown.


CONCLUSION OF LAW

An organic disability involving the right upper extremity, 
currently manifested by a right hand tremor, was not incurred 
in or aggravated by active service and an organic disease of 
the nervous system may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2005 notification letter did 
not include notice as to the fourth and fifth elements; 
however, the Board finds no prejudice to the veteran.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).
II. Service Connection

Initially, it must be noted that the veteran has not alleged 
that he incurred a disability of the right upper extremity 
during his first period of service in the U.S. Marine Corps.  
Rather, his claim for service connection stems from his 
period of active service from December 2004 to March 2005.  

The veteran asserts that he has a disability of the right 
upper extremity, currently manifested by right hand tremor, 
as a result of his active service in the Army National Guard; 
including service in Iraq.  At the veteran's personal 
hearings he testified that while deployed to Iraq in January 
2005 he was picking up an ammo can and felt a sharp pain in 
his right hand.  He now has right hand tremors that he 
believes are a result of this injury.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as an organic 
disease of the nervous system, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the veteran has a current right upper extremity disability, 
manifested by a right hand tremor, as a result of an event, 
injury or disease in service.  An organic disease of the 
nervous system manifest to a compensable degree within a year 
after the veteran's separation from active service is 
likewise not show.  

The veteran's service treatment records are negative for any 
complaint or treatment for a right hand tremor during his 
active military service.  According to a February 2005 post-
deployment health assessment the veteran was not seen at sick 
call during his deployment.  This assessment also showed that 
the veteran reported having no numbness or tingling of the 
hands or feet.  There is a chronological record of medical 
care note in the veteran's service treatment records stating 
that he has a right hand tremor that shakes more when he is 
frustrated.  However, this note was made on May 10, 2005, 
almost 2 months after the veteran's release from active 
service. 

The veteran has submitted evidence, including a statement 
from his First Sergeant, that he is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) aids the combat veteran by relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  It does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The veteran has stated that he injured his hand while engaged 
in combat.  The Board has taken this as a fact.  However, the 
veteran's combat status would not allow him to allege that 
there is a relationship between his current right hand tremor 
and the injury to the right hand he had in service, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish a nexus between the current 
disability and service.

The veteran was afforded a series of VA examinations in May 
2005, shortly after he was separated from active service.  
The veteran was diagnosed with resting tremor, right hand; 
although this was not seen at the time of examination.  
Neurological examination revealed normal motor, sensory, and 
deep tendon reflex findings.

A VA treatment note from August 2005 shows that a discrete 
tremor of the right hand was visible at that time.  The 
veteran indicated that the tremor seemed worse when he was 
angry.  There was no weakness in the hand and no loss of 
function.  Subsequent VA treatment records show that no 
organic cause for a right hand tremor could be found.  

The veteran had a VA neurology consultation in September 
2007.  At this consultation he denied weakness in his hand, 
head aches, gait difficulty, or other neurological symptoms.  
On examination there were no signs of trauma to the veteran's 
hands.  The veteran had a postural tremor of the right hand, 
which was frequent but not continuous.  He could easily be 
distracted and the tremor would stop.  Gait was normal and 
there was no tremor when he walked.  With his eyes closed, 
the tremor was frequently quiet.  The neurologist commented 
that he believed the veteran had a nonorganic tremor, with a 
functional basis.  He explained that the onset of the tremor 
itself starting with a local pain would be most unusual.  The 
neurologist planned to obtain a magnetic resonance imaging 
(MRI) of the veteran's brain.   

At a December 2007 VA neurology appointment with the same 
neurologist, the veteran denied change in his right hand 
tremor.  He stated that it was present when he was watching 
television or going to bed and not feeling stressed.  
Examination revealed an intermittent tremor of the right hand 
at rest that appeared functional.  It stopped with 
distraction.  There was no postural tremor.  Gait was normal 
without tremor.  An MRI of the brain done in November 2007 
was reportedly normal.  A serum ceruloplasmin was ordered.  
The neurologist commented that he did not find a serious 
cause for the tremor and it appeared to him that it was 
caused by stress.  He also stated that he did not find an 
organic reason for the tremor.    

In March 2008, the veteran was seen by a VA nurse 
practitioner (NP) in the neurology clinic.  The veteran 
reported that his right hand tremor was always present and is 
bothersome to him when he tries to eat or drink because his 
hand shakes sometimes spilling food or drinks.  He also noted 
that his tremor was worse when he was emotional, such as 
stressed or angry.  The veteran denied numbness, tingling, 
weakness or any other neurological complaints.  The NP 
reported that work-up was normal; MRI of brain; TSH, B2, 
ferritin and serum ceruloplasmin.  The NP stated that she did 
not find a serious cause for the tremor and agreed that it 
was likely functional and it appeared it was caused by 
stress.  She stated that no organic reason for the tremor was 
found.  

The competent medical evidence of record shows no organic 
reason for the veteran's right hand tremor.  A VA neurologist 
and nurse practitioner have opined that the right hand tremor 
is likely caused by stress.  There simply is no evidence 
relating the veteran's right hand tremor to any event, injury 
or disease in service, to include the injury lifting an ammo 
can as described by the veteran.  In fact, in September 2007 
a VA neurologist noted that the onset of the tremor itself 
starting with a local pain would be most unusual.  As an 
organic disease of the nervous system is not shown, service 
connection is not presumed for a disability involving the 
right upper extremity.  See 38 C.F.R. §§ 3.307, 3.309.  

In sum, the preponderance of the competent evidence is 
against a finding that there is a nexus between the post-
service diagnosis of right hand tremor and service.  Organic 
disease of the nervous system is not shown.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

As a final note, the medical evidence in this case suggests 
that the veteran may have a right hand tremor as a result of 
stress.  The veteran is currently service connected for post-
traumatic stress disorder (PTSD).  Thus, to the extent due to 
stress, the pathology might be for consideration in the 
rating assigned.  If the veteran wishes to file for an 
increased rating for PTSD he should do so with specificity at 
the RO.  


ORDER

Entitlement to service connection for an organic disability 
involving the right upper extremity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


